BY THE COURT:
On the Appellants’ motion to advance consideration of the appeal from the order of September 4, 1964, denying an application for acceleration of the plan for desegregation of the Dallas Public Schools, the Court has taken the appeal under advisement on the briefs and rec*159ord. This includes the motion filed this day of the School District to dismiss the appeal on the ground that the School District on June 23, 1965, adopted a revised plan by which desegregation would be complete beginning September 1, 1967.
 As we assume that the revised plan was filed in, and will be complied with, good faith, the judgment appealed from is vacated and the cause remanded to the District Court for immediate hearings as required and the entry of appropriate orders. Singleton v. Jackson Municipal Separate School Dist., 5 Cir., 1965, 348 F.2d 729 [June 22, 1965]. In considering the revised plan and any amendments thereto, the District Court should require the desegregation of Grade 12 in 1965. Lockett v. Board of Educ. of Muscogee County School Dist., Ga., 5 Cir., 1965, 342 F.2d 225.
The mandate shall issue forthwith.